UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8448


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARTIN F. SALAZAR,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:06-cr-00123-MBS-1)


Submitted:    May 7, 2009                   Decided:   June 1, 2009


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martin F. Salazar, Appellant Pro Se.      Dean A. Eichelberger,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Martin F. Salazar appeals the district court’s order

denying his pro se motion for a new trial.      We have reviewed the

record and find no reversible error.     Accordingly, we affirm for

the reasons stated by the district court.           United States v.

Salazar, No. 1:06-cr-00123-MBS-1 (D.S.C. Nov. 11, 2008).            We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2